 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDBatley-Janss EnterprisesandTruck Drivers, Ware-housemen and Helpers Local 898, InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Petitioner.Case 21-RC-12291February 3, 1972DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Orville S. Johnson.Following the hearing the Regional Director for Re-gion 21, pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended, trans-ferred this case to the Board for decision. Thereafter,the Employer and the Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs of the parties, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the policies ofthe Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4.The appropriate unit.There is no history of collective bargaining for theemployees sought to be represented herein.The Petitioner seeks to represent a unit consisting ofall the Employer's mill employees and truckdrivers,excluding all other employees, chopper drivers, fieldand harvest machine mechanics, truck mechanics,officeclericalemployees,professionalemployees,guards, and supervisors as defined in the Act.' TheEmployer contends that the unit sought by the Peti-tioner is inappropriate in that the truckdrivers areagricultural laborers under Section 3(f) of the Fair La-bor Standards Act and therefore are excluded by Sec-tion 2(3) of the National Labor Relations Act, asamended.The Employer is a California corporationengaged inthe harvesting, dehydrating, and sale of alfalfa. Super-visors of the Employer purchase alfalfa from tenantfarmers who grow their crops on land owned by theEmployer. Due to the highly perishable nature of cer-tain alfalfa ingredients vital to the Employer's specialprocess, the Employer has set a 1-hour time target forcutting the alfalfa and delivering it to the mill for dehy-dration. This dehydration process stops the oxidationof certain valuable carotenoids in the alfalfa, which theEmployer sells for use in the pigmentation of poultryfeed.Within the 1-hour time period several operationsmust be performed. First,a single-unitharvester is usedto mow the growing alfalfa. Then the harvester chopsthe alfalfa and storesit in aholding tank which ismounted on this machine. The harvestercannot, as inthe case of other processes, put the alfalfa in piles orstack it on the ground. The alfalfa is stored in theholding tank only until a full load is accumulated. Atthis point the harvester meets with a truck at the edgeof the growing field. The harvester driver and one ormore truckdrivers work together in unloading thestored alfalfa. The truckdriver gives signals to the har-vester driver to aid in the positioning of the harvester'sholding tank over the trailer. After the harvester iscorrectly positioned, the truckdriver usually operatesvalves on the harvester machine to release the alfalfafrom the holding tank. Then the truckdriver moves thetruck back and forth under the tank to level the load.At the completion of the loading operation, the truck-driver rushes the alfalfa to the Employer's mill. Therehe weighs the load prior to depositing it in a hopper.The truckdriver then returns to the field for anotherload, at which time he frequently has to wait in lineuntil other trucks are loaded. During this waitingperiod the truckdriver either reads a magazine or helpsload another truck. If a harvester is sitting idle in thefield, some truckdrivers may operate it to mow thegrowing alfalfa. Occasionally a truckdriver will drive aharvester on a public road to move it to the next farmdue to be harvested.Primarily, the truckdriver is under the immediatesupervision of Robert Kempton, who, with theassist-ance of Clarence Haskins, supervises the Employer'strucking operations. However, while he is in the field,he may also receive supervision from the Employer'sfield supervisors.Section 2(3) of the Act excludes from its definitionof employees "any individual employed as an agricul-tural laborer." Section 3(f) of the Fair Labor StandardsAct,z to which the Board accords great weight in defin-ing an agricultural laborer,' states in part:29USC 203(f)The unitdescription appears as amended at the hearingLights' Tree Company,194 NLRB No 35195 NLRB No. 47 BATLEY-JANSS ENTERPRISES311"Agriculture" includes farming in all its branchesand amongother things includes the ... harvest-ing of any agricultural or horticultural commodi-ties ... and any practices ... performed by afarmer or on a farm as an incident to or in con-junction with such farming operations, including... delivery to storage or to market ....InFarmers Reservoir & Irrigation Co. v.McComb'the Supreme Court interpretated Section 3(f) as fol-lows:As can be readily seen, this definition has twodistinct branches. First, there is the primary mean-ing.Agriculture includes farming in all its bran-ches. Certain specific practices such as cultivationand tillage of the soil, dairying, etc., are listed asbeing included in this primarymeaning.Second,there is the broader meaning. Agriculture isdefined to include things other than farming as soillustrated. It includes any practices, whether ornot themselves farming practices, which are per-formed either by a farmer or on a farm, incidently[sic] to or in conjunction with "such" farmingoperations.'In the instant case the Employer does not contendthat it is a farmer. Nor does the Employer argue thatthe hauling operations performed by its truckdriversoccur entirely on a farm. The Employer contends,rather, that due to the highly perishable nature of themowed alfalfa, the hauling operations are a part of theharvesting of the alfalfa, and thus within the primarymeaning of agriculture under the Fair Labor StandardsAct.We do not find merit in the Employer's contention.The Employer does not contend that it is engaged infarming. It cuts or "harvests" alfalfa and transports itto its mill for processing after it has purchased it fromthe farmer. It is true that the nature of the crop permitsonly a relatively short time within which the alfalfamust be cut and transported to the mill for processing.But the cutting and transporting of the crop must beclosely timed with the capacity and ability of the millto process the same, and are an integral part of theprocessing and not the farming operation. Accordingly,in the circumstances here, we do not view the haulingoperation as agricultural in nature, nor do we view the337 U S 755 (1949)Idat 762-763.employees performing such work as agricultural labor-ers.6Based upon all the facts revealed by the record, in-cluding administrative advice of the Department of La-bor, the agency primarily charged in enforcing the FairLabor Standards Act,7 we find that the truckdrivers arenot agricultural laborers, and are therefore employeeswithin the meaning of Section 2(3) of the Act.Accordingly, we find that the following employeesconstitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act:All mill employees and truckdrivers, excluding allother employees, chopper drivers, field and har-vestmachine mechanics, truck mechanics, officeclericalemployees,professionalemployees,guards, and supervisors as defined in the Act.[Direction of Election' omitted from publication.]'In itsbrief, the Employer relies heavily onHoltville AlfalfaMills v.Wyatt,230 F 2d 398 (C A. 9), in which the court observed thattransporta-tion of crops to prevent spoilage might be considered part of harvesting. TheEmployer argues from theHoltvillecase that its truckdrivers are engagedin harvesting and, hence,are agricultural laborersWe do not agree EveninHoltville,the court speculated that,because cut alfalfa was exceedinglyperishable,perhaps it was no longer an "agricultural"commodity in its "rawor natural state" and remanded to the trial court for a finding on the pointMoreover, in a subsequent case,N.L.R.B v O1aa Sugar Co., Ltd.,242 F.2d714 (C A 9),the same court, on the basis of the intervening Supreme Courtdecision inManeja v Watalua Agricultural Co., Ltd.,349 U.S. 254 (1955),found that the hauling of a perishable product need not be considered"harvesting" The courtrather made its determination on the basis of theso-called secondary definition of agriculture,viz whether the truckdrivingwas "by a farmer or on a farm, incident to or in conjunction with suchfarming operations" The Employer in theinstant case concedes that itstruckdriving operations do not come within that secondary definitionWefind, on the basis of the facts in the present record,as setforth above, thatthe Employer's truckdnvers are not exempt from our Act as agriculturallaborers'We have been administratively advised by the Department of Labor,under date of November 12, 1971, that on the facts here involved theEmployer's truckdrivers do not come within the meaning of Section 3(t) ofthe Fair Labor Standards ActIn order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc.,156 NLRB 1236,N . L R B v Wyman-Gordon Co,394 U S 759Accordingly,it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 21 within 7 days of thedate of this Decision and Direction of Election The Regional Director shallmake the list available to all parties to the election No extension of timeto file this list shall be grantedby theRegional Director except in extraordi-nary circumstances Failure to comply with this requirement shall begrounds for setting aside the election whenever proper objections are filed.